DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 January 2019 had been considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “a cloud network is communicatively coupled the HSP to the BAN” of claim 1 is ungrammatical and lacks clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over “Searchable Symmetric Encryption: Improved Definitions and Efficient Constructions” by Curtmola et al.  (Applicant’s IDS) in view of “Cloud-Assisted Mobile-Access of Health Data With Privacy and Auditability” by Tong et al. (Applicant’s IDS)
As to claim 1, Curtmola discloses a dynamic searchable symmetric encryption (DSSE) system (Curtmola:  Page 23, Sec 6; multi-user searchable symmetric encryption system) comprising: 
a document owner generates a first symmetric key (r) (Curtmola: Fig 3; and Page 24-25; user key r generated); 
user generates a search token of keyword (w) using a second symmetric key (r') after the user is revoked (Curtmola: Fig 3; Page 2-25; when User U is revoked from access, trapdoor is created and new key r’ created); and 
a server is communicatively coupled the user to the document owner (Curtmola: Fig 3; and Page 24-25) ; 
wherein the document owner updates the first symmetric key (r) to the second symmetric key (r') after the user is revoked, the server recovers the search token using the second symmetric key (r') (Curtmola: Fig 3; and Page 24-25; key updated after users are revoked).  
Curtmola does not expressly disclose a Body Area Network (BAN), a Health Service Provider (HSP) or a cloud network.
Tong discloses using the Curtmola reference in a system for health data storage (P: 423-424,”Storage Privacy and Efficient Retrieval”) which includes a BAN for data generation and a cloud network (Tong:  Pages 421- 422; “System Model”), and HSP (Tong: see entire document).
Curtmola and Tong are analogous art because they are from the common area of multi-user searchable encryption systems.
It would have been obvious to one of ordinary skill in the art to combine the general multi user searchable encryption system of Curtmola with the health care system described in Tong to arrive at the instant invention.  The rationale would have been to provide secure access to health care information (Tong: Page 19).
claim 2, the modified Curtmola/Tong reference further discloses wherein the cloud network recovers a second search token using the first symmetric key (r) before the HSP is revoked, the second token is different from the first search token (Curtmola: Fig 3; and Page 24-25).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over “Searchable Symmetric Encryption: Improved Definitions and Efficient Constructions” by Curtmola et al. (Applicant’s IDS) in view of “Cloud-Assisted Mobile-Access of Health Data With Privacy and Auditability” by Tong et al. (Applicant’s IDS)  further in view of U.S. Patent Application Publication No. 2015/0156011 by Kamara et al.
As to claim 3, the modified Curtmola/Tong reference discloses all recited elements of claim 2 from which claim 3 depends. The modified reference further discloses a cloud server (Tong: Pages 421- 422; “System Model”). 
The modified reference does not expressly disclose further comprising the cloud server is configured to maintain a bloom filter (BF).
Kamara discloses further comprising the cloud server is configured to maintain a bloom filter (BF) (Kamara: Pages 2-3, Sec 26; leaf nodes of trees in DSSE system store bloom filters).
The modified reference and Kamara are analogous art because they are from the common area of dynamic searchable encryption systems.
It would have been obvious to one of ordinary skill in the art to combine the Bloom filer of Kamara with the system of the modified reference  The rationale would have been for efficient searching (Kamara: Pages 2-3, Sec 26).
Allowable Subject Matter
Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the art of record discloses, individually or in reasonable combination, the creating of a MAC using a timestamp and a Bloom Filter in a dynamic searchable symmetric encryption system for a Body Area network that generates new symmetric keys in response to revoked health service providers generating a search token of a keyword and a second symmetric key, where the BAN updates the symmetric key responsive to the token. Likewise, none of the art of record discloses a gateway to collect and aggregate collected data in a dynamic searchable symmetric encryption system for a Body Area network that generates new symmetric keys in response to revoked health service providers generating a search token of a keyword and a second symmetric key, where the BAN updates the symmetric key responsive to the token.

Priority
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2011/0258445 by Escott et al. discloses the use of a symmetric key in a body area network
U.S. Patent Application Publication No. 2012/0289787 discloses a medical records gateway.
U.S. Patent Application Publication No. 2016/0140179 by Yuen discloses a Bloom filter in a symmetrically encrypted database


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S MCNALLY whose telephone number is (571)270-1599.  The examiner can normally be reached on Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469)295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL S. MCNALLY

Art Unit 2432



/Michael S McNally/Primary Examiner, Art Unit 2432